         Case 2:18-cv-13175-JTM Document 22 Filed 07/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

GARY L. WORKMAN                                                CIVIL ACTION

VERSUS                                                         NO. 18-13175

JASON KENT, WARDEN                                             SECTION “H”(2)

                                        ORDER

       The court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the Petitioner’s

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. In so doing, the Court specifically addresses Petitioner’s objection

regarding his counsel’s failure to subpoena an available expert witness at his trial. The

Court notes that the expert report at issue agreed that the prosecution’s report was “very

accurate.”

       Therefore,

       IT IS ORDERED that the petition of Gary L. Workman for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE.

                                     New Orleans, Louisiana, this 22nd day of July, 2020.

                                          __________________________________

                                           UNITED STATES DISTRICT JUDGE
